


THIRD AMENDMENT TO CONSULTING AGREEMENT


Third Amendment to Consulting Agreement (this “Second Amendment”), dated as of
January 1, 2016, by and between Realization Services, Inc., a New York
corporation (the “Consultant”), and Imation Corp., a Delaware corporation (the
“Client”). The Consultant and the Client are sometimes referred to herein
individually as a “Party”, and collectively as the “Parties.”
WHEREAS, (A) pursuant to a Consulting Agreement dated August 17, 2015 as
modified by an Amendment to Consulting Agreement dated as of September 16, 2015
(the “First Amendment”) and a Second Amendment to Consulting Agreement (the
“Second Amendment”) dated as of November 17, 2015 (collectively, the “Consulting
Agreement”), the Client retained the Consultant to perform certain Services (as
defined) under the terms and conditions set forth in the Consulting Agreement
and (B) the Parties desire to enter into this Third Amendment to modify the
terms and conditions of the Consulting Agreement. All terms used but not defined
herein shall have the respective meanings assigned to them in the Consulting
Agreement.


NOW, THEREFORE, in consideration of the premises and the mutual agreements made
herein and for other good and valuable consideration, the Parties hereby agree
as follows:
1.
Additional Services and Modifications to Consultant’s Remuneration

a.Extended Services relating to Nexsan/Connected Data and IronKey – The Client
hereby retains the Consultant to continue to perform the additional Services
relating to Nexsan/Connected Data and IronKey (as specified in the Second
Amendment) during the period from January 1, 2016 through such date as
Nexsan/Connected Data may determine (in its sole discretion) (such period, the
“Extended Term”).
b.Additional Compensation relating to Nexsan/Connected Data and IronKey – To
compensate the Consultant for the additional Services described under subsection
(a) above, the Parties agree to the following additional compensation for which
the Consultant shall invoice weekly under Section 6(a) of the Consulting
Agreement:
In addition to the Weekly Fees to be paid to the Consultant pursuant to Sections
5(a) and (b) of the Consulting Agreement, the Client shall also pay to the
Consultant additional remuneration (i.e., Weekly Fees) at the rate previously
agreed upon by the Parties for such additional Services relating to
Nexsan/Connected Data and IronKey. Such additional remuneration shall be over
and above the usual Weekly Fees applicable during the Extended Term, and shall
be invoiced weekly on a pro rata basis during the Extended Term.
c.Term and Right to Terminate – The Parties presently contemplate that the
Revised Term (as defined in the First Amendment) will extend through the end of
the Extended Term. Notwithstanding the above, the Client shall have the right to
terminate the Consultant’s services hereunder by giving one (1) day’s prior
written notice to the Consultant.
2.
Miscellaneous

The Consulting Agreement shall otherwise remain in full force and effect.
Notwithstanding any termination of the Consulting Agreement, the following
Sections shall survive and remain in effect for the periods specified: (i)
Section 1 above until the final resolution of the rights and obligations of the
Parties therein and (iii) this Section 2 until Section 1 is no longer in effect.
Each Party represents and warrants to the other that it has had full opportunity
to obtain, and has in fact obtained, the advice of its own legal counsel with

-1-



--------------------------------------------------------------------------------




respect to this Amendment and the transactions contemplated. This Amendment may
be signed in counterparts and shall become effective as if executed in a single,
complete document upon its execution by both Parties.
IN WITNESS WHEREOF, the Parties have executed this Amendment as of the day and
year first above written.


CLIENT:
 
CONSULTANT:
 
 
 
 
 
IMATION CORP.
 
REALIZATION SERVICES, INC.
 
 
 
 
 
By:
/s/ Joseph DePerio
 
By:
/s/ Barry L. Kasoff
 
Joseph DePerio
 
 
Barry L. Kasoff
 
Its Chairman of the Board of Directors
 
 
Its President






-2-

